UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2010 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 333-102441 (Commission file number) BRINX RESOURCES LTD. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 98-0388682 (IRS Employer Identification No.) 820 Piedra Vista Road NE, Albuquerque, New Mexico 87123 (Address of principal executive offices)(Zip Code) (505) 250-9992 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [x] Yes[] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [] Yes[] No (Not Required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). []Yes[x] No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:24,629,832 shares of Common Stock, $0.001 par value, as of June 14, 2010 BRINX RESOURCES LTD. INDEX Page PART I. UNAUDITED FINANCIAL INFORMATION Item 1. Interim Financial Statements 3 Balance Sheets April 30, 2010 (unaudited) and October 31, 2009 4 Statements of Operations (unaudited) Three Months and Six Months Ended April 30, 2010 and 2009 5 Statements of Cash Flows (unaudited) Six Months Ended April 30, 2010 and 2009 6 Notes to Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 PART II. OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Removed and Reserved 24 Item 5. Other Information 24 Item 6. Exhibits 24 Signatures 26 2 Part I.UNAUDITED FINANCIAL INFORMATION Item 1.Interim Financial Statements 3 BRINX RESOURCES LTD. BALANCE SHEETS APRIL 30, OCTOBER 31, ASSETS (UNAUDITED) (AUDITED) Current assets Cash and cash equivalents $ $ Accounts receivable Income taxes receivable Prepaid expenses and deposit Total current assets Undeveloped mineral interests, at cost Oil and gas interests, full cost method of accounting, net of accumulated depletion Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued liabilities $ $ Total current liabilities Asset retirement obligations Total liabilities Stockholders' equity Preferred stock - $0.001 par value; authorized - 1,000,000 shares Issued - none - - Common stock - $0.001 par value; authorized - 100,000,000 shares Issued and outstanding - 24,629,832 shares Capital in excess of par value Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these financial statements. 4 BRINX RESOURCES LTD. STATEMENTS OF OPERATIONS (UNAUDITED) FOR THE THREE MONTHS FOR THE SIX MONTHS PERIOD ENDED PERIOD ENDED APRIL 30, APRIL 30, REVENUES Natural gas and oil sales $ DIRECT COSTS Production costs Depletion and accretion General and administrative Total Expenses ) OPERATING INCOME (LOSS) OTHER INCOME AND EXPENSE Interest income - NET INCOME (LOSS) FOR THE PERIODS $ ) $ ) $ ) $ ) Net Income Per Common Share - Basic $ ) $ ) $ ) $ ) - Diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding - Basic - Diluted The accompanying notes are an integral part of these financial statements. 5 BRINX RESOURCES LTD. STATEMENTS OF CASH FLOWS (UNAUDITED) FOR THE SIX MONTHS PERIOD ENDED APRIL 30, CASH FLOWS PROVIDED BY (USED IN) OPERATING ACTIVITIES Net income (loss) $ ) $ ) Adjustments to reconcile net income to net cash provided by (used in) operating activities: Stock based compensation (note 5) - Depletion and accretion Shares issued to Investor Relations Services Inc. for services rendered - Changes in working capital: Decrease (Increase) in accounts receivable Decrease (Increase) in prepaid expenses and deposit ) Increase (Decrease) in accounts payable and accrued liabilities ) Increase (Decrease) in income taxes receivable ) - Increase (Decrease) in income taxes payable - ) Net cash provided by (used in) operating activities ) ) CASH FLOWS PROVIDED BY (USED IN) INVESTING ACTIVITIES Payments on oil and gas interests ) ) Net cash provided by (used in) investing activities ) ) CASH FLOWS PROVIDED BY (USED IN) FINANCING ACTIVITIES Net cash provided by (used in) financing activities - - Net cash (used in) financing activities - - Net increase (decrease) in cash ) ) Cash and cash equivalents, beginning of periods Cash and cash equivalents, end of periods $ $ SUPPLEMENTAL CASH FLOW INFORMATION Cash paid for taxes paid $ $
